Citation Nr: 1447075	
Decision Date: 10/23/14    Archive Date: 10/30/14

DOCKET NO.  10-21 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased rating for a right ankle disability, currently rated as 10 percent disabling.

2.  Entitlement to service connection for a right knee disability including as secondary to the service-connected right ankle disability.

3.  Entitlement to service connection for a right leg disability, including as secondary to the service-connected right ankle disability.

4.  Entitlement to service connection for insomnia.

5.  Entitlement to service connection for asthma.


REPRESENTATION

Appellant (Veteran) represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

The Veteran and a friend


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran had active service from October 1991 to July 1997.

This case comes before the Board of Veterans' Appeals (Board) on appeal from July 2008 and December 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran appeared and provided testimony before the undersigned Acting Veterans Law Judge (VLJ) in July 2011.  A transcript of the hearing has been associated with the claims file.  

In February 2012, the Board remanded this matter for additional development and medical inquiry.  In the decision below, the Board will address the claims to service connection for a right knee disorder and for asthma.  The claims to service connection for insomnia and a right leg disorder, in addition to the increased rating claim for a right ankle disability, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
  
The record in this matter consists of paper and electronic claims files, and has been reviewed.  No relevant evidence has been added to the record since the most recent supplemental statement of the case (SSOC) dated in October 2012.  

In a claim received electronically in February 2014, the issues of service connection for sleep apnea and eczema were raised.  These issues have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over the issues, and each is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 


FINDINGS OF FACT

1.  A chronic right knee disability was not shown in service or for many years thereafter, is unrelated to service or to a disease or injury of service origin, is not caused by or aggravated by a service-connected disorder, and may not be presumed related to service.  

2.  Asthma was not shown in service or for many years thereafter, and is unrelated to service or to a disease or injury of service origin.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right knee disorder have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).  

2.  The criteria for service connection for asthma have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A.  38 C.F.R. § 3.159(b).

The duty to notify was satisfied by way of letters to the Veteran dated between April 2008 and February 2012.  The letters informed the Veteran of his duty and VA's duty for obtaining evidence and met the notification requirements set out for service connection, and for effective dates and disability ratings, in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, following full notification, the Veteran's claims were readjudicated in the October 2012 SSOC.  Overton v. Nicholson, 20 Vet. App. 427, 437 (2006).

VA also has a duty to assist the Veteran in the development of his claims.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent post-service treatment records, and in providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issues addressed below has been obtained.  VA obtained the Veteran's STRs, and VA treatment records relevant to his claims.  VA offered to retrieve private medical evidence on the Veteran's behalf, but the Veteran has not indicated the existence of relevant private medical information.  VA afforded the Veteran VA compensation examinations, reports of which contain discussion and opinions on his claims.  Moreover, VA afforded the Veteran the opportunity to give testimony for the Board's review, which he did in July 2011.   

Under 38 C.F.R. § 3.103(c)(2) (2013), it is the responsibility of the hearing officer (the undersigned VLJ) to explain fully the issues and suggest the submission of evidence which the claimant may have overlooked and which would be of advantage to the claimant's position.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that the hearing officer has two distinct duties under section 3.103(c)(2).  First, the hearing officer must explain fully the issues still outstanding that are relevant and material to substantiating the claim by explicitly identifying them for the claimant.  Id. at 496 (finding that a hearing officer's inquiries regarding the existence of a current disability and a nexus to service did not equate to explaining to the claimant that these issues were material to substantiating the claim).  Second, the hearing officer must suggest that a claimant submit evidence on an issue material to substantiating the claim when such evidence is missing from the record or when the testimony at the hearing raises an issue for which there is no evidence in the record.  Id. at 496-97.  

The Court also observed that the rule of prejudicial error applies in assessing any deficiency with respect to the hearing officer's duties under section 3.103(c).  See id. at 498.  Citing Shinseki v. Sanders, 556 U.S. 396 (2009), the Court noted that the rule of prejudicial error requires a case-by-case determination as to whether the error in question was harmless.  Id.  Thus, in Bryant, 23 Vet. App. at 498-99, the Court held that although the hearing officer did not explicitly explain the material issues of medical nexus and current disability, the "clarity and completeness of the hearing record was intact" and the purpose of section 3.103(c)(2) fulfilled because the record reflected that these issues were developed by VA, including the provision of a VA examination, and there was no indication that the appellant had any additional information to submit.  

In the July 2011 videoconference hearing before the undersigned, the Veteran testified in relevant part as to the ways in which he believes he developed a right knee disorder and asthma.  No deficiencies regarding the hearing have been argued by the Veteran.  Through numerous notice letters and a remand in February 2012, the Veteran has been advised of what evidence would substantiate his claims, and accorded opportunities to provide substantiating evidence.  The Veteran did not raise any new issues relevant to his claims at the hearing, and there is also no indication of any outstanding evidence he might submit.  Thus, given the development undertaken by VA with respect to the claims, and in light of the Veteran's testimony at the hearing, the "clarity and completeness of the hearing record [is] intact" and the purpose of section 3.103(c)(2) to develop the record has been fulfilled.  Id. at 498-99.  Accordingly, the Veteran's right to a Board hearing has been satisfied and no prejudicial error exists with regard to the hearing officer's duties under section 3.103(c)(2).  See id.; see also Sanders, 556 U.S. at 407, 410.    

The Board further finds that, with respect to the two service connection claims decided below, the Appeals Management Center (AMC) complied with the Board's February 2012 remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  See also D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).  The AMC obtained additional VA outpatient treatment records and afforded the Veteran an updated VA examination to inquire into the claims for service connection.  The RO/AMC has complied with the Board's instructions.  In summary, the duty to assist has been met.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2013).

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal.  He has been given ample opportunity to present evidence and argument in support of his claims.  Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of the issues have been obtained and the case is ready for appellate review.  General due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2013).  

The Claims for Service Connection

The Veteran claims that he incurred a right knee disability during service, and that this disorder is secondary to his service-connected right ankle disorder.  He also claims service connection for asthma.  

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  

Generally, in order to establish service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection may be awarded where the evidence shows that a Veteran had a chronic condition in service or during an applicable presumptive period and still has the condition.  38 C.F.R. §§ 3.303(b), 3.307, 3.309.  Certain disorders, such as arthritis, are presumed to have been incurred in service if manifested to a compensable degree within one year after service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

If there is no evidence of a chronic condition during service or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  38 C.F.R. § 3.303(b).  The continuity of symptomatology language in § 3.303(b) is limited to the chronic diseases listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).      

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).
 
When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

The Board will address the Veteran's claims separately below.  




	Right Knee

The evidence of record clearly establishes that the Veteran has a right knee disorder.  A VA compensation examination report, dated in April 2012, notes a diagnosis of retropatellar pain syndrome.  The diagnosis is reiterated in an addendum VA medical opinion, dated in October 2012.  The evidence also indicates that the Veteran injured his right knee during service.  During his Board hearing, the Veteran described injuring his knee during active duty training.  As pain and limitation in the knee are observable symptoms about which a lay witness can competently attest, the Veteran's testimony is of probative value on the issue of whether he injured his right knee during service.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

However, the preponderance of the evidence of record is against a service connection finding for a right knee disorder.  Simply put, the evidence of record does not indicate that the Veteran's in-service right knee discomfort resulted in a chronic knee disorder.  

The Veteran's STR's do not note any complaints, diagnoses, or treatment for a right knee disorder.  A March 1994 report of medical examination found the knees to be normal.  Although the record does not contain separation reports of medical examination and history, two such reports conducted pursuant to the Veteran's reserve service, and dated approximately 18 months after the Veteran's July 1997 separation from active duty, are of record.  A January 1999 report of medical examination found the Veteran's knees to be normal, and in the January 1999 report of medical history, the Veteran indicated no prior problems with his knees.  Indeed, the earliest medical evidence of record of complaints or treatment for a right knee disorder is found in VA treatment records dated in the late 2000s, over 10 years after separation from active service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability may be considered in evaluating a claim of service connection).  

Moreover, the only medical professionals who commented on the Veteran's claim for service connection found the right knee disorder unrelated to service.  In an April 2008 VA compensation examination report, the examiner found a right knee disorder likely unrelated to service based on the lack of treatment for a right knee disorder.  In its February 2012 remand, the Board sought additional commentary.  In response, the Veteran underwent VA examination in April 2012.  In that report, the examiner indicated a review of the claims file, an interview of the Veteran, and an examination of the Veteran.  The examiner found that the right knee disorder likely did not relate to service.  As this report and opinion did not contain an explanation for the medical finding, VA sought and obtained an additional medical opinion into the Veteran's claim.  In that third opinion - noted in the October 2012 VA addendum report - the examiner indicated a review of the claims file to include the April 2012 report.  The examiner summarized the April 2012 findings and conclusions.  The examiner found that the right knee disorder likely did not relate to service.  The examiner supported the adverse opinion by explaining that the Veteran did not receive treatment for the disorder, and did not receive a diagnosis for several years after service.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the value of a physician's statement is dependent, in part, upon the extent to which it reflects clinical data or other rationale to support the opinion).  

In sum, three medical professionals commented on the Veteran's assertion to direct service connection, and each offered medical evidence contrary to the Veteran's claim.  This medical evidence, combined with the evidence of record indicating no chronic knee disorder for several years following service, comprises a preponderance of the evidence against the Veteran's claim to direct service connection.  Accordingly, a direct service connection finding for a right knee disorder is not warranted.  38 C.F.R. § 3.303.  

With regard to the issue of secondary service connection, the evidence is similarly against the Veteran's claim.  The only medical professionals to address the claim are those noted earlier - the VA examiners who issued reports in April 2008, April 2012, and October 2012.  Each examiner clearly concluded that the Veteran did not develop a right knee disorder as the result of his service-connected right ankle disorder.  Furthermore, the April 2012 and October 2012 reports specifically find that the right knee disorder is not aggravated by the right ankle disorder.  The October 2012 VA examiner expounded on this finding, by stating that the medical literature did not support the theory that a disabled left ankle would cause or aggravate retropatellar syndrome.  The examiner indicated that retropatellar pain syndrome was a disorder of the patella due to "overuse."  The examiner explained that the disorder "responds to rest and non-steroidal anti-inflammatory medication."  Ultimately, the examiner found the right knee problems unrelated to the right ankle disability.  As these findings are not countered by any probative medical findings submitted into the claims file, a secondary service connection finding for a right knee disorder is not warranted.  38 C.F.R. § 3.310.

	Asthma

Similarly, the Board finds service connection unwarranted for asthma.  

The record shows that the Veteran currently has asthma.  The April 2012 VA examiner diagnosed the Veteran with the disorder.  Further, STRs reflect that the Veteran complained of respiratory problems during service.  An August 1994 STR notes the Veteran's claim that he had a history of asthma, and that he sought medical treatment for dyspnea.  The STR also notes, "green mucous with nasal congestion/'tightness in head[,]'" "chest congestion[,]" "periodic chills[,]" fever, and cough.  The STR notes a diagnosis of sinusitis.  

However, the preponderance of the evidence of record is against a service connection finding for asthma.  As was the case with the right knee disorder, the evidence of record does not indicate chronicity - i.e., that the Veteran had chronic asthma during service.  Despite the isolated treatment he received in August 1994 for what was ultimately diagnosed as sinusitis, the Veteran's STRs do not note any complaints, diagnoses, or treatment for asthma.  The March 1994 report of medical examination found the lungs to be normal.  The January 1999 reports of medical examination and history are similarly negative for asthma.  The Board notes a May 1998 VA treatment record in the claims file in which the Veteran's report of a history of asthma is noted.  This record does not constitute evidence of either diagnosis or treatment, however, as the statement appears to be based entirely on the Veteran's report rather than on independent examination results.  A bare transcription of lay history, unenhanced by additional comment by the transcriber, does not become competent medical evidence merely because the transcriber is a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Indeed, the earliest evidence of record of treatment of diagnosed asthma is found in VA treatment records dated in the mid 2000s, several years after separation from service.  See Maxson, supra.  

Further, only one medical professional - the April 2012 VA examiner - addressed the Veteran's claim.  This examiner found asthma unrelated to service.  The examiner indicated a review of the claims file, an interview of the Veteran, and an examination of the Veteran.  The examiner found that the Veteran likely did not incur a chronic asthma disorder during service.  The examiner explained that the Veteran's in-service treatment was for dyspnea and sinusitis, not asthmatic symptoms.  The examiner also noted that the Veteran's lungs were found to be clear during the August 1994 treatment.  See Bloom, supra.  The Board further notes that the May 1998 VA treatment record noting a history of asthma reflects that the Veteran's lungs were clear to auscultation bilaterally.  Lastly, the Veteran has not submitted into the record any private evidence showing treatment for asthma either during, or in the years since, service.  Accordingly, a service connection finding for asthma is not warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Finally, the Board has reviewed the Veteran's lay statements.  As indicated earlier, the Veteran as a layperson is competent to attest to what he observes or senses.  See Jandreau, supra.  That said, problems related to the respiratory system such as asthma are beyond the Veteran's capacity for lay observation.  The etiology and development of these disorders, or the question of whether they exist, cannot be determined through observation or by sensation such as feeling.  The Veteran is not a competent witness to render a medical opinion diagnosing himself with asthma, or linking any such disorder to service.  He does not have the training and expertise to do so.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  On the essentially medical questions before the Board, the medical evidence is of greater evidentiary value.  Here, the preponderance of the medical evidence indicates that the Veteran's asthma is unrelated to service.  38 U.S.C.A. § 5107(b).

As the preponderance of the evidence is against the Veteran's claims, the benefit-of-the-doubt rule does not apply, and the claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.  


ORDER

Entitlement to service connection for a right knee disorder is denied.  

Entitlement to service connection for asthma is denied.  


REMAND

A remand for additional medical inquiry is necessary for the claim to service connection for insomnia, for the claim to service connection for a right leg disorder, and for the claim to an increased rating for the right ankle disorder.  

In the February 2012 remand, the Board sought clarity regarding whether the Veteran has a right leg disorder besides the right ankle and right knee disorders addressed by VA.  As indicated in the previous remand, an April 2008 VA examiner provided conflicting evidence regarding whether the Veteran has a third right leg disorder.  In response to the February 2012 remand, the Veteran underwent VA examination in April 2012.  The report of record, which addresses the right knee and right ankle, does not expressly state whether there is a third right leg disorder.  Remand for additional medical inquiry is therefore necessary.  See Stegall v. West, 11 Vet. App. 268 (1998).

In its February 2012 remand, the Board also sought a medical opinion on whether the Veteran's insomnia relates to service.  In the April 2012 VA report, the examiner found sleep apnea unrelated to service, without commenting on the issue of insomnia or any related disability.  Remand is necessary for an opinion regarding the claim on appeal, insomnia.  See Stegall, supra.

In the February 2012 remand, the Board also sought evaluation of the Veteran's service-connected right ankle disorder.  The April 2012 report notes multiple relevant findings regarding the right ankle.  In particular, the examiner found 45 degrees plantar flexion and 10 degrees extension, with no objective evidence of pain on motion.  However, one finding appears to be incomplete.  In addressing functional impairment, the examiner indicated that the Veteran experienced pain and a loss of range of motion after repetitive use testing.  However, the report does not detail the degree of loss following the repetitive use.  A remand is necessary so that a comprehensive report can be included in the claims file.  See Stegall, supra.  

Given this background, the Veteran should be provided with a new and comprehensive VA compensation examination.  

Lastly, all outstanding VA treatment records should be included in the claims file.  The most recent records are dated in June 2012.  

Accordingly, the case is REMANDED for the following action:

1.  Include in the claims file any VA treatment records dated after June 2012.

2.  Schedule the Veteran for a new VA medical examination to determine the nature and etiology of any right leg or insomnia disabilities.  The examiner must also address the symptoms and severity of the service-connected right ankle disorder.  The claims file and a copy of this remand must be provided to the examiner, and he or she must indicate review of these items in the examination report.

The examiner should address the following questions:

(a) Does the Veteran have a right leg disorder besides the documented right ankle and right knee disorders?  If so, is it at least as likely as not (50 percent or more) that the additional leg disorder had its onset during or as a result of active service?  If the answer is negative, indicate whether it is at least as likely as not that the service-connected right ankle and knee disabilities caused or aggravated the additional right leg disability.  Aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.

(b) Is it at least as likely as not that the Veteran's documented insomnia had its onset during or as a result of active service?  

(c) What is the current nature and severity of the Veteran's right ankle disability?  Please provide a full description of any pain that the Veteran experiences during range of motion testing, stating the point at which he begins to experience pain and the point at which the pain causes limitation or functional loss of useful motion.  

In particular, during repetitive use testing, at what degree during plantar flexion and/or extension does the Veteran begin to experience pain and limited movement in his right ankle?  

The examiner must also address whether the Veteran exhibits functional loss due to weakness, fatigability, incoordination or pain on movement and to indicate the impact of the service-connected disability on his activities of daily living and employment.

3.  Any opinion offered must be accompanied by a complete rationale, which should reflect consideration of both the lay and medical evidence of record.  

4.  Then, readjudicate the Veteran's claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a Supplemental Statement of the Case.  Allow an appropriate period for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


